                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JULIUS E. MCNEIL et al.,                                CASE NO. C06-5165-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   ROSE ART, INC. et al.,

13                             Defendants.
14

15          This matter comes before the Court on Marcell S. Johnson’s motion for release of
16   settlement funds (Dkt. No. 43). This case involved a suit to recover damages that Mr. Johnson
17   suffered while he was a minor. (See generally Dkt. No. 1.) At the time the case settled, Mr.
18   Johnson was still a minor. (Dkt. No. 43 at 2.) Consequently, the settlement funds were deposited
19   with KeyBank in a blocked account. (Id.) Mr. Johnson now seeks release of the funds from that
20   account because he has reached the age of eighteen. (Id.) The Court hereby GRANTS Mr.
21   Johnson’s motion and ORDERS that KeyBank is authorized and directed to disburse directly to
22   Mr. Johnson any and all funds, plus any interest accrued, held in account number 9954 in the
23   name of “Osborn Machler, PPLC Simeon J. Osborn” for and on behalf of Mr. Johnson.
24          //
25          //
26          //


     ORDER
     C06-5165-JCC
     PAGE - 1
 1          DATED this 17th day of December 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C06-5165-JCC
     PAGE - 2
